Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,320,601 (“Pat. ‘601). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 7 of Pat. ‘601 claims a optical module comprising: 
a pluggable housing defining a cavity to receive an optical component (col. 15, lns. 17 – 18), the pluggable housing configured to removably couple into a receptacle of an equipment cage (col. 15, lns. 18 – 20); and 
a locking arrangement coupled to the pluggable housing to allow the pluggable housing to releasably lock within the receptacle (col. 15, lns. 21 – 23), the locking arrangement including: 
a lock actuator coupled to the pluggable housing and configured to transition the pluggable housing between a locked and unlocked orientation (col. 15, lns. 25 – 28), the locked orientation to prevent removal of the pluggable housing from the receptacle of the equipment cage and the unlocked orientation to allow removal of the pluggable housing from the receptacle of the equipment cage (col. 15, lns. 28 – 32); and 
a handle member rotatably coupled to the lock actuator and configured to rotate relative to the pluggable housing to transition the handle member between at least a first orientation and a second orientation (col. 15, lns. 36 – 41), and 
wherein the handle member is configured to maintain the handle member at the first orientation or the second orientation based on a bias force supplied by the handle member against the lock actuator (a bias force between a recess within the slot of the handle and a protrusion on the lock actuator keeps the handle in the first or second orientation, see col. 15, lns. 41 – 59).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Pat. ‘601 in view of U.S. Pat. No. 10,079,452 (“Zhang”). 
Regarding claim 8, Pat. ‘601 does not claim wherein the handle member comprises a first material and the lock actuator comprises a second material, the first material being different than the second material. However, Zhang teaches a optical module, with a pluggable housing (50), a lock actuator (110), and a rotating handle (120), wherein the handle comprises a first material and the lock actuator comprises a second material, the first material being different than the second material (the handle 120 and latch member 110 serve different purposes and can be different materials, see col. 5, lns. 8 – 12; handle 120 is resin, col. 5, ln. 32; latch 110 is metal, col. 5, ln. 17). It would have been obvious to make the handle and lock actuator different materials as taught by Zhang, because the lock actuator has to be able to repeatedly effectuate a locking engagement with the receiver cage, while the handle has to be able to rotate and be pulled by a user, so choosing appropriate materials to accomplish these two tasks based on the stresses experienced by the two parts will help ensure that the locking structure will not fail while also ensuring that the cost to manufacture the costs will be minimized because the materials used will be appropriate to the required function of the part.



Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Pat. ‘601 in view of U.S. Pat. No. 9,377,591 (“Su”). 
Regarding claim 11, Pat. ‘607 does not claim wherein the first orientation includes the handle member extending substantially parallel along a longitudinal axis of the pluggable housing, and wherein the second orientation includes the handle extending substantially transverse relative to the longitudinal axis of the pluggable housing.
However, Su teaches a optical module, with a pluggable housing (3), a lock actuator (5), and a rotating handle (4), wherein a first orientation includes the handle member extending substantially parallel along a longitudinal axis of the pluggable housing (see Fig. 7B), and wherein the second orientation includes the handle extending substantially transverse relative to the longitudinal axis of the pluggable housing (see Fig. 7A). It would have been obvious to make the two orientations as taught by Su, because the parallel orientation positions the handle so as to be able to be grasped and pulled straight out along the longitudinal axis of the module, and the transverse orientation positions the handle in a stowed position where it is difficult to grasp and where a user is able to visually confirm that the module is locked.











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 11 – 16, and 18 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0106902 (“Thirugnanam”).
Regarding claim 1, Thirugnanam discloses a optical module comprising: 
a pluggable housing (105) defining a cavity to receive an optical component (105 is an optical transceiver and thus an optical component is within 105), the pluggable housing configured to removably couple into a receptacle of an equipment cage (110); and 
a locking arrangement (115 and 505) coupled to the pluggable housing to allow the pluggable housing to releasably lock within the receptacle (see at least [0022]), the locking arrangement including: 
a lock actuator (505) coupled to the pluggable housing and configured to transition the pluggable housing between a locked (Fig. 2) and unlocked (Fig. 3) orientation, the locked orientation to prevent removal of the pluggable housing from the receptacle of the equipment cage and the unlocked orientation to allow removal of the pluggable housing from the receptacle of the equipment cage (see at least [0022] and the abstract); and 
a handle member (115) rotatably coupled to the lock actuator and configured to rotate relative to the pluggable housing to transition the handle member between at least a first orientation (Fig. 2) and a second orientation (Fig. 3), and wherein the handle member is configured to maintain the handle member at the first orientation or the second orientation based on a bias force supplied by the handle member against the lock actuator (a friction bias force will prevent movement from at least the second orientation, including at least force between lock actuator portion 550 and handle portion 545, see Fig. 5).
Regarding claim 2, Thirugnanam discloses wherein the handle member includes first and second arms (the opposed arm portions A, see below where the right arm is generally indicated as being at the lead line of A) that extend substantially parallel relative to each other (see Fig. 6) and define a slot therebetween (the opening between arms A), the slot having an overall width of Wi (the space between the arms define a width).

    PNG
    media_image1.png
    533
    564
    media_image1.png
    Greyscale

Marked up version of Fig. 6

Regarding claim 3, Thirugnanam discloses wherein an overall outer width W2 of the lock actuator (the width defined at boss 550) is greater than the overall width W1 of the slot (the boss 550 is made to interfere with portion 545 at both left and right sides of the handle and thus the outer width at the boss portion is greater than the inner width at the arms), and wherein the handle member is configured receive a portion of the lock actuator within the slot (505 is within 110, see Fig. 5) and supply the bias force against the lock actuator based on the overall width W1 of the slot being less than the overall outer width W2 of the lock actuator (550 interferes with 545 to create the biasing friction force and the interference is enabled by the respective widths of 505 and 110).
Regarding claim 4, Thirugnanam discloses wherein the slot is defined at least in part by first and second projections provided by the first and second arms of the handle member (see the circled projection portion circled B, above, which occurs at both left and right arms), respectively, and wherein the handle member is configured to supply the bias force against the lock actuator via the first and second projections (see Fig. 5).
Regarding claim 5, Thirugnanam discloses wherein the first and second projections have a rounded profile (see Fig. 5).
Regarding claim 6, Thirugnanam discloses wherein the lock actuator defines first and second engagement slots (see the cam slots, indicated near the lead line of numeral 560 in Fig. 5), the first and second engagement slots configured to receive the first and second projections of the first and second arms of the handle member to maintain the handle member at the first orientation (portions 530, a section of the projections of each arm, is within each cam slot and the cam surfaces position and maintain the handle at the first orientation by limiting movement of the handle through friction forces between portion 530 and the slot).
Regarding claim 7, Thirugnanam discloses wherein the lock actuator defines first and second angled engagement surfaces, the first and second angled engagement surfaces to provide a mechanical stop for the first and second projections of the handle member, respectively, to maintain the handle member at the second orientation (portions of the cam slot are angled and will maintain the handle at the second orientation, see Fig. 5).
Regarding claim 11, Thirugnanam discloses wherein the first orientation (Fig. 2) includes the handle member extending substantially parallel along a longitudinal axis of the pluggable housing (the face of handle portion 125 is parallel to the longitudinal axis of 105), and wherein the second orientation (Fig. 3) includes the handle extending substantially transverse relative to the longitudinal axis of the pluggable housing (the portion of the handle extending from the flat portion of the projection of the arms to portion 530 extends substantially transverse to the longitudinal direction, see Fig. 6).
Regarding claim 12, Thirugnanam discloses a optical transceiver module comprising: 
a pluggable housing (105) configured to removably couple into a receptacle of an optical transceiver cage (110); and 
a locking arrangement (115 and 505) coupled to the pluggable housing to allow the pluggable housing to releasably lock within the receptacle (see at least [0022]), the locking arrangement including: 
a lock actuator (505) coupled to the pluggable housing and configured to transition the pluggable housing between a locked and unlocked orientation (see at least Fig. 1 and [0022]), the locked orientation to prevent removal of the pluggable housing from the receptacle of the optical transceiver cage and the unlocked orientation to allow removal of the pluggable housing from the receptacle of the optical transceiver cage (see at least [0022] and the abstract), the lock actuator having an overall outer width W2 (outer width at portions 550); 
a handle member (115) rotatably coupled to the lock actuator and configured to rotate relative to the pluggable housing to transition the handle member between at least a first orientation (Fig. 2) and a second orientation (Fig. 3), the handle member providing first and second arms (arms A, see above) that extend substantially parallel relative to each other and define a slot therebetween (the space between arms A), the slot being configured with an overall width W1 to receive the lock actuator (the width between arms A receives 505, see Fig. 5); and 
wherein the handle member (115) is configured to remain at the first orientation based on the lock actuator being at least partially received within the slot and the first and second arms of the handle member supplying a bias force against a portion of the lock actuator within the slot based on the overall width W1 of the slot of the handle member being less than the overall outer width W2 of the lock actuator (the bosses 550 and portions 545 collide and provide a bias friction force which tends to keep the handle in the position seen in Fig. 2); 
a transmitter optical subassembly (TOSA) arrangement disposed in the pluggable housing (105 is the optical transceiver portion of a optical connector module and thus has optical transmitter components therein, see at least the abstract and [0005]); and 
a receiver optical subassembly (ROSA) arrangement disposed in the pluggable housing (110 is the receiver cage of the optical connector module and thus has optical receiver components therein, see at least the abstract and [0005]).
Regarding claim 13, Thirugnanam discloses wherein the slot is defined at least in part by first and second projections (see portions B, above) provided by the first and second arms of the handle member, respectively, and wherein the handle member is configured to supply the bias force against the lock actuator via the first and second projections (portions of the projections contact the lock actuator to provide a biasing force).
Regarding claim 14, Thirugnanam discloses wherein the first and second projections are implemented as detents with a round profile (at least portion 545 serves to act as a catch structure, catching against bosses 550).
Regarding claim 15, Thirugnanam discloses wherein the lock actuator defines first and second engagement slots (cam slots, see above), the first and second engagement slots configured to receive the first and second projections of the first and second arms of the handle member to maintain the handle member at the first orientation (cam slots receive portions 530 and interaction therebetween helps maintain the position of the handle).
Regarding claim 16, Thirugnanam discloses wherein the lock actuator defines first and second angled engagement surfaces, the first and second angled engagement surfaces to provide a mechanical stop for the first and second projections of the handle member, respectively, to maintain the handle member at the second orientation (portions of the cam slot are angled and will maintain the handle at the second orientation, see Fig. 5).
Regarding claim 18, Thirugnanam discloses wherein the handle member is configured to provide tactile feedback to a user in response to the handle member being transitioned to the first orientation (the handle transitions over the bosses 550 and will provide tactile feedback due to that mechanical transition).
Regarding claim 19, Thirugnanam discloses wherein the first orientation (Fig. 2) includes the handle member extending substantially parallel along a longitudinal axis of the pluggable housing (the face of handle portion 125 is parallel to the longitudinal axis of 105), and wherein the second orientation (Fig. 3) includes the handle extending substantially transverse relative to the longitudinal axis of the pluggable housing (the portion of the handle extending from the flat portion of the projection of the arms to portion 530 extends substantially transverse to the longitudinal direction, see Fig. 6).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thirugnanam in view of Zhang.
Regarding claim 8, Thirugnanam does not disclose wherein the handle member comprises a first material and the lock actuator comprises a second material, the first material being different than the second material. However, Zhang teaches a optical module, with a pluggable housing (50), a lock actuator (110), and a rotating handle (120), wherein the handle comprises a first material and the lock actuator comprises a second material, the first material being different than the second material (the handle 120 and latch member 110 serve different purposes and can be different materials, see col. 5, lns. 8 – 12; handle 120 is resin, col. 5, ln. 32; latch 110 is metal, col. 5, ln. 17). It would have been obvious to make the handle and lock actuator different materials as taught by Zhang, because the lock actuator has to be able to repeatedly effectuate a locking engagement with the receiver cage, while the handle has to be able to rotate and be pulled by a user, so choosing appropriate materials to accomplish these two tasks based on the stresses experienced by the two parts will help ensure that the locking structure will not fail while also ensuring that the cost to manufacture the costs will be minimized because the materials used will be appropriate to the required function of the part.
Regarding claim 9, Thirugnanam discloses wherein the handle member comprises a flexible material and is configured to supply the bias force against the lock actuator based on surfaces of the lock actuator displacing the handle member (the handle portion 545 provides bias forces against 550 and also resiliently moves up and over bosses 550 in order to transition from the position seen in Fig. 3 to the position seen in Fig. 2).
Regarding claim 10, Thirugnanam discloses wherein the handle member is configured to provide tactile feedback to a user in response to the handle member being transitioned to the first orientation (the handle transitions over the bosses 550 and will provide tactile feedback due to that mechanical transition).
Regarding claim 17, Thirugnanam discloses wherein the handle member comprises a flexible material and is configured to supply the bias force against the lock actuator based on surfaces of the lock actuator displacing the handle member (the handle portion 545 provides bias forces against 550 and also resiliently moves up and over bosses 550 in order to transition from the position seen in Fig. 3 to the position seen in Fig. 2). Thirugnanam does not disclose wherein the handle member comprises a first material and the lock actuator comprises a second material, the first material being different than the second material.
However, Zhang teaches a optical module, with a pluggable housing (50), a lock actuator (110), and a rotating handle (120), wherein the handle comprises a first material and the lock actuator comprises a second material, the first material being different than the second material (the handle 120 and latch member 110 serve different purposes and can be different materials, see col. 5, lns. 8 – 12; handle 120 is resin, col. 5, ln. 32; latch 110 is metal, col. 5, ln. 17). It would have been obvious to make the handle and lock actuator different materials as taught by Zhang, because the lock actuator has to be able to repeatedly effectuate a locking engagement with the receiver cage, while the handle has to be able to rotate and be pulled by a user, so choosing appropriate materials to accomplish these two tasks based on the stresses experienced by the two parts will help ensure that the locking structure will not fail while also ensuring that the cost to manufacture the costs will be minimized because the materials used will be appropriate to the required function of the part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833